Citation Nr: 0843049	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-02 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO), wherein the RO granted service connection for 
PTSD and assigned a 30 percent disability rating, effective 
August 27, 2004.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in November 2008.  A 
transcript of this hearing has been associated with the 
claims folder.  By a November 2008 statement, the veteran 
waived initial RO consideration of any evidence submitted 
after the case was appealed to the Board.  38 C.F.R. § 
20.1304 (2008).


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
nightmares, panic attacks, intrusive memories, anxiety, 
depression, sleep disturbance, angry outbursts, social 
withdrawal, social anxiety, exaggerated startle, 
suspiciousness and hypervigilence; Global Assessment of 
Functioning (GAF) scores ranged from 50 to 60.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 30 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in September and November 2004 
prior to the initial adjudication of his claim in the March 
2005 rating decision at issue.  An additional VCAA letter was 
sent to the veteran in January 2008.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
March 2006 and January 2008, pertaining to the downstream 
disability rating and effective date elements of his claim.

Moreover, it is well to observe that service connection for 
PTSD has been established and an initial rating for this 
condition has been assigned.  Thus, the veteran has been 
awarded the benefit sought, and such claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the veteran service connection for PTSD and assigning an 
initial disability rating for this condition, he filed a 
notice of disagreement contesting the initial rating 
determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
veteran a Statement of the Case that addressed the initial 
rating assigned for his PTSD, included notice of the criteria 
for a higher rating for that condition, and provided the 
veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, private Vet Center records, a lay statement 
from the veteran's wife and statements and testimony from the 
veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

The veteran's current PTSD is rated under Diagnostic Code 
94ll and is evaluated pursuant to the General Rating Formula 
for Psychoneurotic Disorders which provides for the following 
ratings:  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 
70 indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
ranging from 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2008).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

Analysis

In statements and testimony presented throughout the duration 
of the appeal the veteran has maintained that his PTSD worse 
than is compensated for under the assigned disability rating 
and, as such, warrants a higher rating.  During a November 
2008 video conference hearing before the Board, the veteran 
testified that his current PTSD was manifested by panic 
attacks a couple times a week, memory lapses three to four 
times a week, difficulty in adapting to stressful situations 
affecting his employment, irritability towards others and 
social isolation.  In addition, the veteran reported that his 
PTSD put stress on his marriage and he did not have a lot of 
friends, however, he maintained family relationships.  He 
testified that he has had suicidal thoughts though he could 
never do that to his family.  Finally, the veteran reported 
that he did not like going to the Vet Center as he felt that 
counseling worsened his condition.  

An April 2006 lay statement from the veteran's wife reported 
that the veteran continued to have nightmares occasionally, 
sleep disturbance, exaggerated startle, night sweats, a short 
temper, anger outbursts, social anxiety and avoidance, social 
and emotional withdrawal and difficulty concentrating.  She 
also reported that the veteran's behavior had a negative 
impact on their marriage due to his inability to establish 
and maintain relationships, short temper and anger outbursts, 
for which they saw a marriage counselor.  She believed that 
she has witnessed the veteran's PTSD behavior since 1969.  

Private records from a Vet Center in Seattle, Washington 
reflect that the veteran went to monthly sessions for his 
PTSD from August 2004 to December 2005 and again in October 
2008.  The veteran's PTSD symptoms included anger outbursts, 
emotional and social isolation, exaggerated startle response, 
intrusive trauma memories, frequent trauma related 
nightmares, anxiety and hypervigilence.  The veteran's PTSD 
was characterized as chronic and severe.  In August 2004, the 
veteran reported that he was retired and was currently 
unemployed.  In an October 2008 report, the veteran discussed 
the need for ongoing counseling though he remained fearful of 
bringing up past trauma.  The October 2008 report also noted 
that while the veteran was recommended medication by a VA 
psychiatrist, he was fearful of taking medication.  

In a December 2004 VA examination, the veteran reported his 
PTSD symptoms were manifested by nightmares, night sweats 
once a week, sleep disturbance, exaggerated startle response, 
intrusive thoughts, irritability, mild depression and 
survivor guilt.  He reported having marital trouble and 
seeing marriage counselors in the past few months, although 
he had a good relationship at the time of the examination.  A 
mental status evaluation revealed normal speech, orientation 
in all three spheres, an upbeat mood, full affect, linear and 
goal directed thought processes, appropriate thought content, 
good insight and appropriate judgment.  No suicidal or 
homicidal ideation was noted.  The veteran was diagnosed with 
chronic PTSD and assigned a GAF score of 60.  

A January 2006 VA outpatient treatment report reflects that 
he veteran was treated for PTSD symptoms and diagnosed with 
chronic PTSD.  His PTSD symptoms included nightmares, daily 
intrusive thoughts, guilt, unstable mood, periods of anxiety 
with poor concentration and task completion.  The examiner 
noted the veteran avoided treatment and was not currently on 
medication.  

In a January 2008 VA examination, the veteran reported his 
PTSD symptoms included recurrent nightmares occurring up to 
two times a week, sleep disturbance, nightmares, angry 
outbursts, social isolation, hypervigilence, intrusive 
memories and flashbacks.  He also complained of significant 
effects on his daily functioning and that he had no close 
friends and was unable to establish new relationships outside 
of his marriage.  He reported working for 29 years until he 
was "laid off" in 2002 and returned to work part-time as a 
tax preparer during tax season in which he had no difficulty 
working with customers and had appropriate relationships with 
both customers and his supervisor.  The examiner noted that 
the veteran did not have psychotherapy within the past year, 
he had no previous psychiatric hospitalizations or emergency 
room visits, and took Benadryl tablets to help with sleep.

A mental status evaluation revealed good hygiene, orientation 
to person, place and time, guarded behavior, avoidance of eye 
contact and an air of veiled hostility and subdued anger.  
The veteran had a mildly depressed affect and mood with an 
undertow of hostility and anger.  Communication, speech and 
concentration were normal.  Panic attacks and hypervigilence 
were noted.  Thought processes were normal with no impaired 
judgment or abstract thinking.  Memory was normal with mild 
deficits such as forgetting names, directions or recent 
events.  No delusions, hallucinations, obsessional rituals, 
suicidal ideation or homicidal ideation were present.  The 
examiner concluded that the veteran had cognitive, social and 
affective symptoms attributed to PTSD manifested by 
reexperiencing phenonmenon, anxiety, disturbed sleep, 
wariness, suspiciousness, hypervigilence, angry reactivity 
and social withdrawal.  The veteran was diagnosed with 
chronic PTSD and assigned a GAF score of 50.

Having carefully reviewed the evidence of record, the Board 
finds that the veteran's PTSD does not warrant an initial 
evaluation in excess of 30 percent at any time since the 
effective date of service connection on August 27, 2004.  
While there is objective medical evidence of panic attacks 
more than once a week, the record is absent of PTSD symptoms 
consisting of a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks),; impaired judgment; impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing effective work and social relationships so as to 
warrant a 50 percent rating.  In this regard, the Board 
acknowledges that the objective evidence of record 
demonstrates that the veteran's PTSD is productive of 
nightmares, panic attacks, intrusive memories, anxiety, 
depression, sleep disturbance, angry outbursts, social 
withdrawal, social anxiety, exaggerated startle, 
suspiciousness and hypervigilence.  

Moreover, the veteran's mild memory loss, noted in the 
January 2008 VA examination and by the veteran's testimony in 
the November 2008 Board hearing, is considered under the 30 
percent evaluation.  While the veteran reported memory lapses 
three to four times a week, the objective evidence does not 
reflect an impaired short or long term memory or impaired 
abstract thinking.  Additionally, the Board acknowledges the 
veteran's wife's statements that he has difficulty 
concentrating, however, the objective evidence of record 
reflects the veteran's thought processes are normal.  The 
Board notes that aside from panic attacks occurring more than 
once a week, the criteria considered under the 50 percent 
disability rating is not demonstrated by the objective 
evidence of record and the veteran's PTSD symptoms are, in 
fact, considered and provided for in the criteria for a 30 
percent disability rating.  Thus, the Board finds that the 
veteran's PTSD more nearly approximates the 30 percent 
disability rating assigned.  

In addition, the veteran's GAF scores ranged from 50 to 60, 
thereby indicating serious to moderate symptoms or serious to 
moderate difficulty in social, occupational or school 
functioning.  As noted above, evaluations are not assigned 
based solely upon GAF scores, and the symptomatology 
described in the record fails to more nearly approximate the 
criteria for a 50 percent rating at any point during the 
course of the appeal.

Finally, while the veteran and his wife report that he had 
difficulty in establishing and maintaining effective work and 
social relationships, in the January 2008 VA examination, the 
veteran reported that in his current part-time employment he 
had no difficulty working with customers and had appropriate 
relationships with both customers and his supervisor.  
Moreover, the veteran has sought marriage counseling to 
maintain an effective relationship with his wife and is able 
to maintain relationships with family.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 30 percent at any 
time since the effective date of service connection for PTSD 
on August 27, 2004.  See Fenderson, 12 Vet. App. at 125-26.  
That is to say, the veteran's disability has been no more 
than 30 percent disabling since the effective date of his 
award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability rating in excess 
of 30 percent for PTSD is not warranted at any time since the 
effective date of service connection on August 27, 2004.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
benefit sought on appeal is accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's PTSD presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due solely to the veteran's 
PTSD.  In fact, the January 2008 VA examination noted that 
the veteran did not have psychotherapy within the past year, 
he had no previous psychiatric hospitalizations or emergency 
room visits, and only took Benadryl tablets to help with 
sleep.  In addition, private Vet Center records reflect the 
veteran had not taken psychiatric medication and did not 
regularly attend counseling as of the October 2008 session.  
As a result, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER


An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


